Richardson, J.
In accordance with stipulation of counsel that the merchandise (Scotch whisky and gin) and issue involved in the instant protest are similar in all material respects to those involved in United States v. R. C. Williams & Co., Inc. (40 CCPA 130, C.A.D. 508); United States v. Brown Vintners & Co., Inc. (34 CCPA 112, G.A.D. 351); Austin Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C.D. *7971155) ; and The Lansdowne Distillery v. United States (39 Cust. Ct. 451, Abstract 61245), the claim of the plaintiff was sustained.